Name: 86/401/EEC: Commission Decision of 28 July 1986 on measures to encourage exploratory fishing pursuant to Council Regulation No 2909/83 (EXP/FR/1/85) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-08-20

 Avis juridique important|31986D040186/401/EEC: Commission Decision of 28 July 1986 on measures to encourage exploratory fishing pursuant to Council Regulation No 2909/83 (EXP/FR/1/85) (Only the French text is authentic) Official Journal L 233 , 21/08/1986 P. 0013*****COMMISSION DECISION of 28 July 1986 on measures to encourage exploratory fishing pursuant to Council Regulation No 2909/83 (EXP/FR/1/85) (Only the French text is authentic) (86/401/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2909/83 of 4 October 1983 on measures to encourage exploratory fishing and cooperation through joint ventures in the fishing sector (1), as amended by Regulation (EEC) No 3727/85 (2), and in particular Article 3 (4) thereof, Whereas France is sharing in the financing of an exploratory fishing voyage in Faeroese waters and whereas on 15 and 23 April 1985 it forwarded the relevant information specified in Article 3 of Regulation (EEC) No 2909/83; whereas this information has been supplemented at the Commission's request and France has supplied a preliminary report on the results of the fishing operations; Whereas, in accordance with Article 3 of the said Regulation, the Commission has examined whether the voyage in question complies with the provisions of the Regulation and fulfils the conditions for a financial contribution from the Community; HAS ADOPTED THIS DECISION: Article 1 The measures implemented by France, involving an exploratory fishing voyage to catch demersal species in Faeroese waters over a period not exceeding 210 days from 1 May 1985, is in accordance with the provisions of Regulation (EEC) No 2909/83 and fulfils the conditions for a financial contribution from the Community. Article 2 The voyage referred to in Article 1 shall be performed by the following vessels: 1.2.3.4 // // // // // Name of vessel // GRT // HP // Owner // // // // // 1. Margat // 592 // 2 000 // Manesse et SÃ ©nÃ ©gal // 2. Moussaillon // 592 // 2 000 // Manesse et SÃ ©nÃ ©gal // 3. Luis Ã vrard // 592 // 2 000 // Nord PÃ ©cheries // 4. Otter Bank // 592 // 2 000 // Nord PÃ ªcheries // 5. Halten Bank // 592 // 2 000 // Nord PÃ ªcheries // 6. Saint Louis II // 757 // 2 080 // La Morinie // 7. Cap des Palmes // 709 // 1 800 // Le Garrec // 8. Cap Saint-Jean // 497 // 1 800 // Le Garrec // 9. Gap Saint-Jacques // 497 // 1 800 // Le Garrec // 10. Notre-Dame du Salut // 551,9 // 2 1985, p. 56. Article 3 The amount of the redeployment premium referred to in Article 4 of Regulation (EEC) No 2909/83 may not exceed FF 1 599 977 per vessel or FF 11 700 000 for the voyage as a whole. Article 4 This Decision is addressed to the French Republic. Done at Brussels, 28 July 1986. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission 120 // SAF // // // // (1) OJ No L 290, 22. 10. 1983, p. 9. (2) OJ No L 361, 31. 12.